      Case 4:18-cr-00076-RH-CAS Document 52 Filed 05/09/19 Page 1 of 3



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 4:18cr76-RH

SCOTT CHARLES MADDOX
JANICE PAIGE CARTER-SMITH
 and
JOHN THOMAS BURNETTE
                                       /

                          NOTICE OF LIS PENDENS
                             RE: FORFEITURE

GRANTEE: GOVERNANCE SERVICES , LLC, a Florida limited liability
         company

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER THE
    DEFENDANT AND/OR GRANTEE any interest in the real property
    described hereinunder.

      NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23, as

made applicable hereto by the provisions of Title 28 United States Code, Section

1964, that on May 9, 2019, a Superseding Indictment was returned by a Grand Jury

sitting in the Northern District of Florida, Tallahassee Division, charging the above

defendants, with violations of Title 18, United States Code, Sections 1962(d),

1344(2), 1014, 1951, 1341 & 1346, 1343 & 1346, and 1952(a)(3). The Superseding

Indictment, dated May 9, 2019, included a criminal forfeiture allegation forfeiting

                                           1
       Case 4:18-cr-00076-RH-CAS Document 52 Filed 05/09/19 Page 2 of 3



to the United States of America, pursuant to Title 18, United States Code, Section

1963, and Title 28, United States Code, Section 2461(c), all of the defendant=s

interest in:

       a.      Property, real and personal, constituting, and derived from,

proceeds traceable to such offense; and as a result of the forfeiture count,

proceedings have commenced against Real Property located at 208 W.

Carolina,      Tallahassee,   Florida,     with    all   improvements       and

appurtenances thereon, more particularly described as:

       Lot 246 and 247 of NORTH ADDITION, a subdivision as per map
       or plat thereof as recorded in Plat Book 1, Page 11 of the Public
       Records of Leon County, Florida.

       FURTHER NOTICE IS HEREBY GIVEN that the provisions of Title

18, United States Code, Section 1963(i) prohibit any claimant to the described

property from (1) intervening in the trial or appeal of the criminal case, or (2)

commencing an action at law or equity against the United States concerning




                                           2
      Case 4:18-cr-00076-RH-CAS Document 52 Filed 05/09/19 Page 3 of 3



the validity of any alleged interest subsequent to the indictment, except as

provided by the provisions of Title 18 United States Code, Section 1963(l).

      Dated this 9th day of May, 2019.

                                             Respectfully submitted,

                                             LAWRENCE KEEFE
                                             United States Attorney

                                             /s/ Stephen M. Kunz
                                             STEPHEN M. KUNZ
                                             Assistant United States Attorney
                                             Florida Bar 0322415
                                             Northern District of Florida
                                             111 North Adams Street, 4th Floor
                                             Tallahassee, Florida 32301
                                             (850) 942-8430

                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of May, 2019, the foregoing

   was filed electronically with the Clerk of the Court using the CM/ECF filing

   system and Cody Short and Stephen Dobson, counsel for Scott Maddox; and

   Stephen Webster, counsel for Janice Carter-Smith are registered with

   CM/ECF to receive electronic notification.

                                             /s/ Stephen M. Kunz
                                             STEPHEN M. KUNZ
                                             Assistant United States Attorney




                                         3
